Case 1:19-cr-00038-RJL Document 30 Filed 04/30/19 Page 1of5

FILED

UNITED STATES DISTRICT COURT APR 3 0 2019

FOR THE DISTRICT OF COLUMBIA Clerk. u
erk, U.S. District & Bank
Courts for the District of Collate

UNITED STATES OF AMERICA )
v. Criminal No. 19-CR-00038-RJL
NAEEM TYAB, UNDER SEAL
Defendant.
)

 

DEFENDANT NAEEM TYAB’S PROFFER OF FACTS IN SUPPORT OF
GUILTY PLEA

Pursuant to Federal Rule of Criminal Procedure 11, I, Naeem Tyab, declare under penalty
of perjury the following.

M. On or about August 30, 2009, I signed a contract on behalf of a company of
which I was a co-founder and director (“Energy Company”), promising to pay Ambassade du
Tchad, LLC $2 million if Energy Company obtained certain oil rights in the Republic of Chad
(“Chad”). The true purpose of the contract and promised payment was to induce Mahamoud Adam
Bechir (“Bechir’’), the Ambassador for Chad to the United States and Canada, and Youssouf
Hamid Takane (“‘Takane’’), Chad Embassy’s Deputy Chief of Mission, to misuse their official
positions and use their influence with the government of Chad to assist Energy Company in
obtaining oil rights in Chad.

2. Along with a co-founder of Energy Company, I had previously met with
Bechir and his wife, Nouracham Bechir Niam (“Niam”). Based on that meeting, I knew that the
consulting services described in the contract with Ambassade du Tchad, LLC were not going to
be performed, and that the money to be paid pursuant to the contract was intended as a bribe.

3. On or about September 15, 2009, I signed a substantially similar contract

on behalf of Energy Company promising to pay $2 million to a different entity, Chad Oil
Case 1:19-cr-00038-RJL Document 30 Filed 04/30/19 Page 2 of 5

Consultants, LLC, a company held by Bechir’s wife, Niam, if Energy Company obtained certain
oil rights in Chad, also for the purpose of inducing Bechir and Takane to misuse their official
positions and use their influence with the government of Chad to assist Energy Company in
obtaining oil rights in Chad. I knew that the services described in the contract were not going to
be performed, and that the money to be paid pursuant to the contract was intended as a bribe.

4, On or about September 24, 2009, I met with Bechir and other high-level
Chadian government officials at the Ritz-Carlton Hotel in the District of Columbia regarding
Energy Company’s efforts to secure oil rights in Chad, which meeting was in furtherance of the
corrupt offer, payment, and promise to pay Bechir and Takane.

5. On or about October 1, 2009, I signed an Energy Company resolution
issuing Energy Company shares to Bechir’s wife, Niam, to a close relative of Takane, and to a
third Chadian individual in order to induce Bechir and Takane to misuse their official positions
and use their influence with the government of Chad to assist Energy Company in obtaining oil
rights in Chad.

6. In or around January 2011, at about the same time that Energy Company’s
wholly-owned subsidiary entered into a production sharing contract for oil rights with Chad, and
after the prior contract with Chad Oil Consultants, LLC had expired, I signed another contract on
behalf of Energy Company with Chad Oil Consultants, LLC promising to pay $2 million to Chad
Oil Consultants, LLC for the purpose of inducing Bechir and Takane to misuse their official
positions and use their influence with the government of Chad to assist Energy Company in
obtaining oil rights in Chad. I knew that the services described in the contract were not going to

be performed and that the money to be paid pursuant to the contract was intended as a bribe.
Case 1:19-cr-00038-RJL Document 30 Filed 04/30/19 Page 3 of 5

7. On or about February 8, 2011, I forwarded an email I had received from
Takane with account information for the payment of $2 million to a bank account in the District
of Columbia in the name of Chad Oil Consultants, LLC held by Bechir’s wife, Niam.

8. On or about February 10, 2011, with my co-conspirators, I caused a wire
transfer in the amount of approximately $1,999,990 to be sent from an escrow account in Canada
to the District of Columbia bank account specified by Takane.

9. I knew the purpose of the payments through sham consulting contracts and
shares of Energy Company stock issued to nominees was to pay bribes to foreign officials, Bechir

and Takane.

10. I agreed to accomplish this plan with others, including a co-founder of
Energy Company.
11. I knew this plan and the actions related thereto were unlawful and done

corruptly and willfully.

12. In exchange for the bribes paid to Bechir and Takane, and through the
efforts taken by Bechir, Takane and others on its behalf, Energy Company obtained business
advantages, specifically, valuable oil rights in Chad from the government of Chad.

13.1 held shares in Energy Company, which increased significantly in value after
Energy Company obtained oil rights in Chad.

14. In total, I received the equivalent of $69.7 million from the sale of the shares in
Energy Company I held in the name of Aura Oil Holdings and the equivalent of over $10.4 million
for the shares held in the name of Century House Holdings, Ltd. Of this amount, based on value
of the shares soon after the January 2011 production sharing contract, approximately

$27,632,612.61 was proceeds of the bribes paid to Bechir and Takane.
Case 1:19-cr-00038-RJL Document 30 Filed 04/30/19 Page 4 of 5

15. Upon the sale of my shares in Energy Company and continuing through on or about
May 8, 2014, I caused numerous wire transfers of my share proceeds to be sent from a Canadian
brokerage account to a bank account I beneficially owned.

16. Proceeds from the sale of my shares in Energy Company were deposited into and
transferred to and through numerous bank and brokerage accounts, including accounts located in
the United States.

17. In the course of investing the proceeds from the sale of my shares in Energy
Company, I used a number of holding companies over which I exercised beneficial ownership and
control.

18.1 used the proceeds from the sale of my shares in Energy Company to make
numerous subsequent purchases, investments, loans and other financial transactions, some in my
own name and some through holding companies I owned and controlled. In addition to those
properties and assets referenced in Appendix A to the Cooperation Plea Agreement, proceeds from
the sale of my shares in Energy Company were transferred to the entities, individuals, and accounts

listed in Appendix B to the Cooperation Plea Agreement, among others.

 

4 {@r : / Yo

Date: ‘ SO/ O11 /} ha ~~
Naeem Tya
Defendant

/

/

/

/

/
Case 1:19-cr-00038-RJL Document 30 Filed 04/30/19 Page 5of5

ATTORNEY’S ACKNOWLEDGMENT
I have read this Statement of Offense and reviewed with my client and have discussed it

with him fully. I concur in my client’s agreement with and acceptance of this proffer.

Date: “lzof)9 Jou 7. La

Kenneth Wainstein, Esquire, Attorney for Defendant

 
  

Date: “4[s0))9

Wire, Attorney for Defendant
